Order entered September 13, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00250-CV

                          CORA CANADY, Appellant

                                        V.

                    CITY OF DALLAS, ET AL., Appellees

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-04652-E

                                     ORDER

      By order dated August 25, 2021, we granted appellant’s second motion for

an extension of time to file an amended brief to correct noted deficiencies to the

extent that we extended the time to September 7, 2021. We cautioned appellant

that no further extensions would be granted and that failure to file an amended

brief by the deadline would result in the appeal being submitted on the deficient

brief. Before the Court is appellant’s third extension motion. We DENY the

motion. The appeal will be submitted on appellant’s brief filed on July 16, 2021.
Appellees’ brief is due October 12, 2021.

                                     /s/    BONNIE LEE GOLDSTEIN
                                            JUSTICE